DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Examiner issued a notice to the applicant regarding a non-compliant or non-responsive amendment on 11/05/2020, which included remarks indicating that “To avoid subsequent withdrawal as claiming non-elected subject matter, Claim 1 should still claim “a joined body”” because the originally presented and elected invention was directed to a joined body.
	In lieu of issuing another a notice to the applicant regarding a non-compliant or non-responsive amendment, claim 1 is examined as if it read “Claim 1. A joined body intended for use in an accelerator device, the joined body comprising…” in order to avoid withdrawal as claiming non-elected subject matter (i.e., an accelerator device). See “Election/Restrictions” section below.
Examination of the instant claims does not constitute a withdrawal of the restriction requirement. 
Claim 8 remains withdrawn.
Claim 1 is understood as shown in the annotated figures below:

    PNG
    media_image1.png
    675
    1236
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    1053
    media_image2.png
    Greyscale

Note:
The engagement portion is now called a protrusion in the claims
The first member is now called a pedal in the claims.
The second member is now called a shaft in the claims.
Election/Restrictions
	All claims are provisionally withdrawn as being drawn to non-elected subject matter. In lieu of withdrawal, a rejection is made as if the claims read “Claim 1. A joined body…”.
The instant Application was submitted under 35 USC 371.
Examiner mailed a restriction election on 07/29/2019 requiring restriction between Group 1 drawn to a joined body and Group 2 drawn to an accelerator device. Groups 1 and 2 shared technical features, however, this was found not to be a special technical feature.
Applicant elected Group 1 drawn to a joined body on 09/19/2019 with traverse.
	Examiner issued a non-final office action on 11/18/2019 which included a finding that the restriction requirement was maintained. Subsequently a final action and another non-final action were issued; all regarding the elected invention of a joined body.
	Applicant amended the claims to “an accelerator device” on 10/01/2020.
	Examiner issued a notice to the applicant regarding a non-compliant or non-responsive amendment on 11/05/2020, which included remarks indicating that “To avoid subsequent withdrawal as claiming non-elected subject matter, Claim 1 should still claim “a joined body”.” 
	Applicant amended the claims on 12/31/2020 to “an accelerator device comprising… a joined body”.
	Examiner herein issues another notice to the applicant regarding a non-compliant or non-responsive amendment because while the claim literally include the term “a 
	NOTE: Examiner is authorized to review patents classified under USPC 156 and corresponding CPC classifications. A joined body falls into these classifications, while an accelerator device does not. Therefore, Examiner must insist that claims are directed to the originally presented and elected claims directed to a joined body.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 14, the limitation of “a distance between the end surface of the protrusion and an end surface of the regulation portion in contact with the end surface of insertion portion is longer than a length of the insertion portion in the press-fitting direction” was not described in the specification.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3, 6-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US 5613405 A) and further in view of Bayer (NPL, “Snap-Fit Joints for Plastic” 20141 - of record 07/28/2020).
In reference to claim 1, Kelley discloses a joined body (“terminal 20 is of the type adapted to snap fit into an aperture provided at the top of the accelerator pedal 16.” [C3L27-29]. See Fig 1.) comprising:
	a pedal having a hole (“aperture 22 at the top of the accelerator pedal 16” [C3L29-31]. See Fig 1 and 5.)
	a shaft (“terminal 20” [C3L33]. See Fig 2-3.)  having a second abutment surface abutting against a first abutment surface which is an inner wall of the pedal forming the hole, the shaft being press-fitted to the hole (“adapted to snap fit into an aperture” [C3L28] and see Fig 4-5);
a groove portion defined on one of an inner wall of the pedal differing from the first abutment surface and an outer wall of the shaft differing from the second abutment surface, the groove portion having a groove formed to extend in a press-fitting direction of the shaft to the pedal (“finger 48” [C4L26] and see Fig 1-5, annotated portion of Fig 4 shown below as compared to an instant annotated figure)
an insertion portion formed to protrude in a radial direction from the other of the
inner wall of the pedal. differing from the first abutment surface and the outer
wall of the shaft differing from the second abutment surface, the insertion
portion being inserted in the groove (“inner edges of the aperture “ [C4L27] See Fig 1-5, annotated portion of Fig 4 shown below as compared to an instant annotated figure); and
a protrusion defined in the groove portion, the protrusion protruding from the


    PNG
    media_image3.png
    740
    1999
    media_image3.png
    Greyscale


and wherein 
the insertion portion has an end surface, which is able to abut against an end surface of the protrusion (“interlock gripping engagement with the inner edges of the aperture 22, to lock the terminal 20 in place” [C4L36-37]);
the insertion portion has a … surface and the protrusion has an inclined
surface, and the inclined surfaces are inclined with respect to a longitudinal axis of the shaft (“tapering exterior surface” [C4L26])
the end surface of the insertion portion and the end surface of the protrusion are
located between the … surface of the insertion portion and an inclined surface of
the protrusion in the press-fitting direction (See Fig 1-5 and annotated Fig 4, shown above),
the inclined surface of the protrusion is at a side opposite from the insertion
portion in the press-fitting direction, the inclined surface of the protrusion being inclined

shaft as extending away from the insertion portion (See Fig 1-5 and annotated Fig 4, shown above), and
the … surface of the insertion portion is at a side opposite from the
protrusion in the press-fitting direction, the … surface of the insertion portion being
inclined in a radially inner direction of the shaft or a radially outer direction of the pedal as extending away from the protrusion (See Fig 1-5 and annotated portion of Fig 4 shown above).
	Kelley teaches the same structure as claimed except that Kelley does not disclose that the surface of the insertion portion comprises an inclined surface. This difference is circled in the comparative illustration below.

    PNG
    media_image4.png
    301
    813
    media_image4.png
    Greyscale

	In other words, the snap fit of Kelley pushes an inclined surface into a hole having, whereas the claimed press fit pushes an inclined surface into a hole that has another the inclined surface (circled portion in left figure) that mates with the incoming inclined surface (shown on the far right on left figure)
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, snap fit joints, Bayer discloses that by providing the insertion 

    PNG
    media_image5.png
    123
    301
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    139
    258
    media_image6.png
    Greyscale

The combination would be achievable by shaping the insertion portion to have an inclined surface on the entrance side of the snap fit joint. There is no apparent reason why providing the insertion portion with an inclined surface would render the combination inoperable. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the joined body such that the insertion portion has an inclined surface and the inclined surface of the insertion portion is at a side opposite from the protrusion in the press-fitting direction, the inclined surface of the insertion portion being inclined in  a radially inner direction of the second member or a radially outer direction of the first member as extending away from the protrusion.
A person having ordinary skill in the art would have been specifically motivated to modify the snap fit of Kelley to have a inclined surface in order to reduce the mating force required during assembly; and to apply a known technique to improve similar devices (methods, or products) in the same way; and to apply a teaching, suggestion, or 
	In reference to claim 2-3, the combination discloses a joined body as in claim 1. 
Kelley further discloses wherein the protrusion is defined on a wall surface of the groove portion that forms the groove in the radial and circumferential direction (See Fig 4, shown above, which shows that the protrusion is defined on a wall surface of the groove portion that forms the groove in the radial and circumferential direction).
In reference to claim 6, the combination discloses the joined body according to claim 1.
Kelley further discloses a regulation portion at a location opposite from the protrusion through the insertion portion in the press-fitting direction, the regulation portion being capable of abutting against an end portion of the insertion portion on a side opposite from the protrusion the regulation portion regulating the insertion portion from moving away from the protrusion (Feature 44 of Fig 3 corresponds to a regulation portion as evidenced by the regulation portion 23 as shown in the instant figures).
In reference to claim 7, the combination discloses the joined body according to claim 1.
Kelley further discloses a gap forming portion on at least one side of the insertion portion in a circumferential direction, the gap forming portion forming a gap between the first member and the second member (See Fig 4, portion shown above, which shows a gap occurs circumferentially between the abutting surfaces defined by the protrusion and insertion portions).
In reference to claim 9-10, the combination discloses the joined body according to claim 1.
Kelley as modified by Bayer would comprise the inclined surface of the protrusion at a side opposite from the insertion portion in the press-fitting direction, the inclined surface of the protrusion being inclined in a radially inner/outer direction of the first member as extending away from the insertion portion, and
the insertion portion has an inclined surface of the insertion portion is at a side opposite from the protrusion in the press-fitting direction, the inclined surface of the insertion portion being inclined in a radially outer/inner direction of the second member as extending away from the protrusion in order to reduce the mating force during assembly, as discussed above. See annotated Fig 4, above.
In reference to claim 11, the combination discloses the joined body according to claim 1.
Kelley further discloses a clearance is defined between a bottom surface of the groove portion and the inclined surface of the insertion portion (See Fig 4 which shows a clearance equivalent to the clearance shown in the instant drawings.).
In reference to claim 12, the combination discloses the joined body according to claim 1.
Kelley shows a distance between a bottom surface of the groove portion and an end surface on a radially inner side of the insertion portion is shorter than a height of the protrusion protruded from the second member in a radial direction (Fig 4).
Furthermore, Kelley discloses that the structure comprises a “snap fit” (C3L27-29) and “interlocking” (C4L36-37). This implies that the distance a bottom surface of the 
In other words, if the mate between the first and second member had the described distance set to greater than the protruded height of the protrusion, then the second member would not lock. Locking is indicated by Kelley to be the intended purpose of arrangement (e.g., “interlocking” as quoted above)
In reference to claim 13, the combination discloses the joined body according to claim 1.
Bayer further discloses that the inclined surface of the protrusion and the inclined surf ace of the insertion portion extend parallel to each other (see Fig 24, copied below).

    PNG
    media_image6.png
    139
    258
    media_image6.png
    Greyscale


In reference to claim 14, the combination discloses the joined body according to claim 1.
Kelley further discloses a regulation portion at a location opposite from the protrusion through the insertion portion in the press-fitting direction, the regulation portion being capable of abutting against an end portion of the insertion portion on a side opposite from the protrusion the regulation portion regulating the insertion portion 
Kelley shows a distance between a bottom surface of the groove portion and an end surface on a radially inner side of the insertion portion is shorter than a height of the protrusion protruded from the second member in a radial direction (Fig 4).
Furthermore, Kelley discloses that the structure comprises a “snap fit” (C3L27-29) and “interlocking” (C4L36-37). This implies that the distance a bottom surface of the groove portion and an end surface on a radially inner side of the insertion portion is shorter than a height of the protrusion protruded because otherwise the protruded protrusion would not be locked in to the joined body structure as taught by Kelley. 
In other words, if the mate between the first and second member had the described distance set to greater than the protruded height of the protrusion, then the second member would not lock. Locking is indicated by Kelley to be the intended purpose of arrangement (e.g., “interlocking” as quoted above)
Kelley shows a distance between the end surface of the protrusion and an end surface of the regulation portion in contact with the end surface of insertion portion is longer than a length of the insertion portion in the press-fitting direction, (Fig 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/N.R.K./           Examiner, Art Unit 1744                      

/MARC C HOWELL/           Primary Examiner, Art Unit 1774                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://cdn.sparkfun.com/assets/home_page_posts/1/4/1/0/Plastic_Snap_fit_design.pdf